                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMIE S. LEACH, and                                    )
LEACHCO, INC.                                          )
                                                       )
                         Plaintiffs,                   )
                                                       )
          v.                                           )      Case No. CIV-16-1034-SLP
                                                       )
PHARMEDOC, INC.                                        )
                                                       )
                         Defendant.                    )

                                             ORDER

          Before the Court are the parties’ claim construction briefing [Doc. Nos. 75-79] and

a Joint Claim Construction and Pre-Hearing Statement [Doc. No. 72] which includes a

claim construction chart. See Chart [Doc. No. 72-1].1 The parties identify eight terms for

claim construction which the Court addresses below.

I.        Background

          Plaintiffs allege Defendant has infringed Plaintiffs’ U.S. Patent No. 6,499,164 for

the Snoogle®, a J-shaped, full-body, pregnancy pillow (the ‘164 Patent). The ‘164 Patent

is entitled BODY PILLOW WITH HORSESHOE-SHAPED TOP AND J-SHAPED

BOTTOM. Plaintiff Jamie S. Leach invented the ‘164 Patent.2 Plaintiff Leachco, Inc.

(Leachco) is the sole licensee of the ‘164 Patent.



1
    Citations to the parties’ submissions reference the Court’s ECF pagination.
2
  The Court recognizes that Plaintiff, Jamie S. Leach, is the owner of the ‘ 164 Patent. In Plaintiffs
submissions to the Court, when addressing the prosecution history, Plaintiffs reference actions
taken on behalf of Ms. Leach by her patent attorney and refer to her attorney as “Applicant’s
Attorney.” For ease of reference, however, the Court simply refers to “Plaintiffs” throughout this
         The Court has conducted a claim construction hearing3 and heard argument of

counsel. The parties did not present any expert testimony and agree no such testimony is

needed for claim construction.

         Each of the terms disputed by the parties appear in Claim 1 of the ‘164 Patent. Claim

    1 provides:

         1. A body pillow having a top which is essentially in the shape of a
         horseshoe[1] for accommodating an upper end of a person and a bottom
         which is essentially in the shape of a J[2] for accommodating a lower end
         of the person, a substantially cylindrical straight portion[3] connecting the
         horseshoe-shaped top[1] with the J-shaped bottom[2], the cross-sectional
         diameter of the body pillow[7] being between 7 and 12 inches, the horseshoe
         shaped top constituting[8] a semi-toroidal member[4] having a diameter of
         about 25 to 26 inches[5] and terminating in a foot spaced from the straight
         portion extending parallel to the straight portion and forming therewith
         a curved opening[6].

See ‘164 Patent, 6:8-17. Each term of Claim 1 disputed by the parties is designated by [ _ ]

and numbered in the manner as designated by the parties.

II.      Legal Standards

         A.       Claim Construction

         The claims of a patent define, in technical terms, the scope of protection conferred

by the patent, i.e., the claims define the patentee’s invention to which the patentee is

entitled the right to exclude. See Markman, 517 U.S. at 373 (“[A] patent must describe

the exact scope of an invention and its manufacture to secure to the patentee all to which




Order without distinguishing actions taken by the patent attorney or Ms. Leach as the owner of the
‘164 Patent.
3
    See Markman v. Westview Instrs., Inc. 517 U.S. 370, 373 (1996).
                                                 2
he is entitled, and to apprise the public of what is still open to them.” (internal quotations,

alterations and citation omitted)); Innova / Pure Water, Inc. v. Safari Water Filtration Sys.,

Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004) (“It is a bedrock principle of patent law that the

claims of a patent define the invention to which the patentee is entitled the right to

exclude.”).

       Claim construction is a question of law for the court. Markman, 517 U.S. at 384.

The court need only construe claims that are “in controversy” and only “to the extent

necessary to resolve the controversy.” Vivid Techs, Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d

795, 803 (Fed. Cir. 1999). “A determination that a claim term ‘needs no construction’ or

has the ‘plain and ordinary meaning’ may be inadequate when a term has more than one

‘ordinary’ meaning or when reliance on a term’s ‘ordinary’ meaning does not resolve the

parties’ dispute” – for example, when the scope of what is covered by the term remains in

dispute notwithstanding the ordinary meaning of the term. O2 Micro Int’l, Ltd. v. Beyond

Innovation Tech. Co., Ltd., 521 F.3d 1351, 1361 (Fed. Cir. 2008). Ultimately, “[t]he

construction that stays true to the claim language and most naturally aligns with the patent’s

description of the invention will be, in the end, the correct construction.” Reinshaw PLC

v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998).

       B.     Sources for Construing Claims

       A court considers three primary sources, referred to as “intrinsic evidence,” and

often this evidence alone resolves any ambiguity as to a disputed claim term: (1) the

language of the claims; (2) the specification (or written description); and (3) the

prosecution history. Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir.

                                              3
1996). When intrinsic evidence is insufficient to enable the court to determine the meaning

of disputed claims, a court may also consider extrinsic evidence. Id. at 1584. “Extrinsic

evidence is that evidence which is external to the patent and file history, such as expert

testimony, inventor testimony, dictionaries, and technical treatises and articles.” Id.

                       1.      Intrinsic Evidence

                               a.      Claim Language

       Claim terms are usually given their ordinary and customary meaning – “the meaning

that the term would have to a person of ordinary skill in the art [POSITA] at the time of

the invention, i.e., as of the effective filing date of the patent.” Phillips v. AWH Corp., 415

F.3d 1303, 1312 (Fed. Cir. 2005). This “objective baseline” is the starting point for claim

construction. Id. at 1313. A POSITA reads the claim term in the context of the particular

claim in which the disputed term appears, but also in the context of the patent as a whole

including the patent specification and the prosecution history. Id.4

                               b.      The Specification

       Next, the court looks at a patent’s specification as “[c]laims must be read in view of

the specification, of which they are a part. Markman v. Westview Instrs., Inc., 52 F.3d 967,

979 (Fed. Cir. 1995) (en banc), aff’d 517 U.S. 370. “Usually, [the specification] is the

single best guide to the meaning of a disputed term.” Howmedica Osteonics Corp. v.

Zimmer, Inc., 822 F.3d 1312, 1321 (Fed. Cir. 2016) (quotation marks and citation omitted).



4
 As Plaintiffs state, “neither party has yet put forth a definition of the POSITA to this Court . . .”
Pls.’ Resp. at 9.

                                                  4
But “there is a fine line between reading a claim in light of the written description and

reading a limitation into the claim from the written description.” Id. (citation omitted). If

a patentee selects a meaning distinct from that which the claim terms would otherwise have

to a POSITA, the different meaning must be set forth in the specification in a manner

sufficient to give one of ordinary skill notice of the change from the usual meaning. Innova

/ Pure Water, Inc., 381 F.3d at 1117.

                            c.     Prosecution History

       Third, the court may consider the prosecution history, if, as here, it is in evidence.

Phillips, 415 F.3d at 1317. A patent’s prosecution history contains a complete record of

all the proceedings before the United States Patent and Trademark Office (PTO), including

any express representations made by the applicant regarding the scope of the claims.

Therefore, the prosecution history provides evidence of how the PTO and the inventor

understood the patent, and the record before the PTO can be of critical significance in

determining the meaning of the claims. Id. (“Like the specification, the prosecution history

provides evidence of how the PTO and the inventor understood the patent.”) (citations

omitted); see also Chimie v. PPG Indus., Inc., 402 F.3d 1371, 1384 (Fed. Cir. 2005) (“The

purpose of consulting the prosecution history in construing a claim is to “exclude any

interpretation that was disclaimed during prosecution.” (internal quotation marks and

citation omitted)); see also Southwall Tech., Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576

(Fed. Cir. 1995) (citations omitted) (“The prosecution history limits the interpretation of

claim terms so as to exclude any interpretation that was disclaimed during prosecution.



                                             5
Claims may not be construed one way in order to obtain their allowance and in a different

way against accused infringers.” (citations omitted)).

                     2.     Extrinsic Evidence

       Generally, courts view extrinsic evidence as “less reliable” than intrinsic evidence.

Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 799 (Fed. Cir. 2019). “[E]xtrinsic

evidence in general, and expert testimony in particular, may be used only to help the court

come to the proper understanding of the claims; it may not be used to vary or contradict

the claim language.” Vitronics, 90 F.3d at 1584. As noted, the parties agree that no expert

testimony is needed for claim construction in this case. Defendant, however, relies upon

dictionary definitions to support certain of its proposed constructions. “Judges are free to

. . . rely on dictionary definitions when construing claims, so long as the dictionary

definition does not contradict any definition found in or ascertained by a reading of the

patent documents. Id., n. 6.

III.   Prosecution History

       Both parties cite the prosecution history of the ‘164 Patent in support of their

respective claim constructions. Thus, the Court considers the prosecution history in

construing the disputed terms of Claim 1. See Prosecution History of the ‘164 Patent (PH)

[Doc. No. 76-4]. Claim 1 in the originally filed patent application read as follows:

       A body pillow having an upper end which is essentially in the shape of a
       horseshoe and a lower end which is essentially in the shape of a J, a straight
       portion connecting the horseshoe-shaped top with the J-shaped bottom, the
       cross-sectional diameter of the body pillow being between 7 and 12 inches.




                                             6
PH at Leachco 436.5

       A.     The PTO’s First Rejection

       Upon review, the PTO rejected Claim 1 finding it was unpatentable over a

previously issued patent to Jacobson. PH at Leachco 453; see also Pls.’ Brf., Ex. 6

(Jacobson Patent). The PTO found that “Jacobson discloses a pillow having a horseshoe-

shaped upper end connected to a J-shaped lower end by a straight portion . . . .” Id. The

PTO further found that “Jacobson discloses the claimed invention except for the cross-

sectional diameter between 7-12 inches and the straight portions having lengths between

48-56 inches and 24-32 inches.” Id. The PTO deemed these dimensions represented

modifications involving “a mere change in size of a component” generally recognized “as

being within the level of ordinary skill in the art.” Id.




                                     JACOBSON PATENT


5
 Although the prosecution history shows other claims were rejected, the parties’ dispute centers
on the terms of Claim 1. Therefore, the Court limits recitation of the prosecution history to the
PTO’s actions and Plaintiffs’ responses in relation to Claim 1.
                                               7
              1.      Plaintiffs’ First Response

       Plaintiffs then filed an amendment. The language Plaintiffs added to Amended

Claim 1 is denoted by underlining . . . . and the language Plaintiffs deleted is denoted by

bracketing [ . . .]. Amended Claim 1 provided as follows:

       A body pillow having [an upper end] a top which is essentially in the shape
       of a horseshoe for accommodating an upper end of a person and a [lower
       end] bottom which is essentially in the shape of a J for accommodating a
       lower end of the person, a substantially cylindrical straight portion
       connecting the horseshoe-shaped top with the J-shaped bottom, the cross-
       sectional diameter of the body pillow being between 7 and 12 inches, the
       horseshoe shaped top constituting a semi-toroidal member having a diameter
       of about 25 to 26 inches and terminating in a foot spaced from the straight
       portion and forming therewith a curved opening.

PH, Leachco at 464.

       B.     The PTO’s Second Rejection

       The PTO rejected Amended Claim 1 for being unpatentable over the Shaffner

patent. See PH, Leachco at 468; see also Pls.’ Brf., Ex. 8 (Shaffner Patent).




                                   SHAFFNER PATENT
                                             8
       The PTO did not, however, address the additional limitations that Plaintiffs added

in the first response. Accordingly, Plaintiffs filed a request for reconsideration of Amended

Claim 1. See id. at Leachco 474-475 (noting that “the Examiner has neglected to comment

on the last three lines of Claim 1, to wit ‘the horseshoe-shaped top constituting a semi-

toroidal member having a diameter of about 25 to 26 inches and terminating in a foot

spaced from the straight portion and forming therewith a curved opening.’”).

              1.     Plaintiffs’ Second Response

       In requesting a reconsideration, Plaintiffs argued that the term “semi-toroidal”

which would “connote a shape resembling roughly one half of a doughnut” is “not apparent

in the drawing of Shaffner” and “particularly regarding Figure 5.” Id. at Leachco 475. But

“more importantly,” Plaintiffs argued, amended Claim 1 describes the semi-toroidal

member “in terms of ‘terminating in a foot spaced from the straight portion and forming

therewith a curved opening’” and Shaffner “clearly” does not show “a foot spaced from

the straight portion and forming therewith a curved opening.” Id. Plaintiffs also argued

that the described “foot” “has a function and purpose” which “prevents [the lady shown in

Figure 7] from slipping off the pillow” thus further distinguishing Shaffner. Id.




                                             9
                                     ‘164 PATENT
                                    FIGURES 7 and 8

      C.     The PTO’s Third Rejection

      The PTO then examined Amended Claim 1 and considered the additional limitations

it had failed to previously consider. But the PTO found the Shaffner patent did, in fact,

have a semi-toroidal member. Id. at Leachco 481 (“[T]oroidal is defined as doughnut-

shaped and semi has a definition of partial or incomplete. Therefore, Shaffner clearly has

a top constituting a semi-toroidal member defined by a partial / incomplete doughnut

portion.”). The PTO also found the limitation of “a cross-sectional diameter between 25-

26 inches and terminating in a foot spaced from the straight portion” was an “obvious

matter of design choice” and, therefore, not patentable over Shaffner. Id.

                                            10
              1.      Plaintiffs’ Third Response

       Plaintiffs then filed a second amendment and added another limitation to Claim 1,

the relevant portion of which provides as follows: “the horseshoe-shaped top constituting

a semi-toroidal member having a diameter of about 25 to 26 inches and terminating in a

foot spaced from the straight portion extending parallel to the straight portion and forming

therewith a curved opening.” Id. at Leachco 486. The specification was amended “to

further describe Figure 6 in terms of the foot extending parallel to the straight section 14

and forming therewith a curved opening 44.”            Id.; see also ‘164 Patent 5:28-30.

Defendants have provided an annotated version of the referenced Figure 6 as follows:




Def.’s Brf. at 16. Plaintiffs again reiterated that the purpose of the foot extending parallel

limitation was to prevent the lady shown in Figure 7 from slipping off the pillow. See PH

at Leachco 71.

       D.     The PTO’s Notice of Allowance

       In response to Plaintiffs’ second amendment, the PTO issued its notice of Allowable

Subject Matter. The PTO stated: “Claims 1-11 are allowed.” See PH at Leachco 491. The

PTO further stated:
                                             11
                 The prior art of record does not teach nor does any combination
          thereof fairly suggest a body pillow having a top in the shape of a horseshoe
          defining a spaced semi-toroidal member extending parallel from a cylindrical
          straight portion that connects the top of the pillow to a J-shaped bottom. It
          would not have been obvious to a person or ordinary skill in the art given the
          prior art of record to provide the above structure.

See id.

IV.       Discussion

          Initially, Defendant argues for the addition of the phrase “a pillow form” as to the

construction of terms 1 through 6 of Claim 1. Conversely, Plaintiffs argue for the addition

of the phrase “a pillow element” as to the construction of terms 1 through 4 and 6 of Claim

1. The Court addresses those arguments first and then addresses each disputed term of

Claim 1 in turn.

          A.     “Pillow Form” / “Pillow Element”

          Defendant argues that inclusion of the phrase “pillow form” is needed to

“distinguish between a pillow’s intended shape, its manufactured shape or the ‘pillow

form,’ as opposed to all the various other shapes that a user might twist or contort the pillow

form into when using the pillow in accordance with its intended purpose.” Def.’s Brf. at

18. Defendant points to its annotated version of Figure 6, see supra, which it contends

depicts a “three dimensional ‘pillow form.’”          Id.   Defendant further contends that

construing the claim to require a pillow form “can resolve ambiguities by clearly defining

the constructions to mean the various intentional shapes of the manufactured pillow, not

the various shapes that can be achieved by using the manufactured pillow form in

accordance with the pillow’s intended use.” Id. at 21.


                                               12
          In further support of its proposed construction and as part of its tutorial at the

Markman hearing, Defendant argues the language of Claim 1 does not address

repositioning of the pillow and, therefore, Claim 1 is limited to “one fixed form.”

Defendant compares Claim 1 to another of Plaintiffs’ patents that recites “many forms” to

emphasize the ‘164 Patent covers only one form or shape. See Technology Tutorial at 30

(citing Leach Patent US 6, 751, 817).6

          Defendant also points to the prosecution history as evidence that the PTO treated

Claim 1 as being limited to one form. Defendant relies upon the amendments – and

specifically the “extending parallel to the straight portion” language of those amendments.

See discussion, supra. Defendant contends the amendments demonstrate Plaintiffs

disclaimed the scope of Claim 1 and narrowed the claim to one form (or shape), i.e., a

“static shape” and not all forms into which the body pillow can be twisted or contorted.7


6
    This patent includes the following claim:

          1. A contoured body pillow having a substantially candy cane shape, which shape
          is malleable and may be altered to form a plurality of different shapes conforming
          to the desires of the user, comprising a first terminal end having a semi-bell shape
          which tapers upward and convergingly inward at an opposite non-terminal end the
          semi-bell shaped member having a substantially straight outer edge and a
          substantially curved inner edge, the semi-bell shape member transitioning at the
          non-terminal end into a U-shaped portion, a downwardly-extending leg connecting
          to the U-shaped portion, the downwardly extending leg having an initially narrow
          construction gradually widening and the leg expanding at its lowermost portion to
          form a bell shape, the bell shape terminating at a second terminal end in a beveled
          edge.

Id.
7
 The specification uses the word “form” only twice and not in the manner or context advocated
by Defendant. See Pls.’ Resp. at 18-19 (citing ‘164 Patent at 1:8-13 and 5:5-12). The specification
describes “blowing batting material, such as polyester fiber” into the inner member or liner of the
                                                  13
       In response, Plaintiffs argue that both parties have agreed the term “body pillow”

does not require construction and that Defendant’s proposed addition of the term “pillow

form” does nothing to clarify the meaning of the actual claim language. Thus, Plaintiffs

oppose Defendant’s attempt to “add the phrase ‘pillow form’ into the construction of nearly

every disputed claim element.” Pls.’ Resp. at 10. Plaintiffs contend Defendant fails to

identify any intrinsic or extrinsic evidence which would support adding “pillow form” to

the claim construction. Plaintiffs further argue Defendant’s proposed construction would

“invade the province of the jury on the issue of infringement by urging the Court to

determine whether certain ‘manufactured shapes’ are legally outside the scope of the

claim.” Pls.’ Resp. at 12.

       Plaintiffs instead request the Court to construe Claim 1 to include the phrase “pillow

element.” Plaintiffs argue:

       Unlike ‘pillow form,’ the phrase ‘pillow element’ is well supported by the
       claim language and specification. ‘Element’ would readily be understood by
       a POSITA to simply mean a ‘part.’ Claim 1 clearly requires ‘parts’ of a body
       pillow (i.e., top, bottom, straight portion).

Pls.’ Resp. at 13, n. 2. Like Defendant, however, Plaintiffs fail to point to any intrinsic

evidence supporting the addition of the phrase “pillow element” to Claim 1. Instead,

Plaintiffs merely state in wholly conclusory fashion that a POSITA would understand

“element” to mean “part.” Pls.’ Resp. at 13, n. 2.




body pillow “until the desired degree of fullness and firmness is achieved.” 3:19-32; see also 3:45-
60.
                                                14
       The parties agree that Claim 1 describes a body pillow with three “parts”: (1) a

horseshoe-shaped top; (2) a J-shaped bottom; and (3) a substantially cylindrical straight

portion connecting the horseshoe-shaped top with the J-shaped bottom. The Court notes

that these parts are not created separately and then sewn together to make the body pillow.

And, as set forth, the parties have not requested construction of the term “body pillow.”

       The Court rejects both parties’ requests to add additional language to Claim 1. See

K-2 Corp. v. Salomon S.A., 191 F.3d 1356, 1364 (Fed. Cir. 1999) (“Courts do not rewrite

claims; instead we give effect to the terms chosen by the patentee); Autogior Co. of Am. v.

United States, 384 F.2d 391, 396 (Ct. Cl. 1967) (“Courts can neither broaden nor narrow

claims to give the patentee something different than what he has set forth.”). The additional

phrases “pillow form” or “pillow element” do not clarify the meaning of the disputed claim

terms. See Tex. Dig. Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1201 (Fed. Cir. 2002)

(addressing “heavy presumption” that the terms used in claims “mean what they say and

have the ordinary meaning that would be attributed to those words by persons skilled in

the relevant art”).

       The Court further notes as to Defendant’s proposed addition to Claim 1, the phrase

“pillow form” suggests a structural rigidity not included in the claim language. The

embodiments clearly demonstrate the intended flexibility of the body pillow, i.e., that the

pillow can be adjusted into different positions to accommodate the user. See discussion,

supra, regarding the J-shaped bottom. Thus, the Court declines to adopt Defendant’s

proposed construction because it could limit Claim 1 in ways not supported by the claims

or the specification.

                                             15
       Because, as discussed next, the Court deems the additional elements of Claim 1

should be included in the definition of a “horseshoe-shaped top,” Defendant will be able to

demonstrate to the jury that there exists an “intended manufactured shape” for the ‘164

Patent. But the Court declines to find, as a matter of law, that either “pillow form” or

“pillow element” should be added to the language of Claim 1.

       B.       Disputed Claim Terms

                1.    “a top which is essentially in the shape of a horseshoe . . . the
                      horseshoe-shaped top”

 No.    Claim Terms           Plaintiffs’            Defendant’s             Court’s
                              Proposed               Proposed                Construction
                              Construction           Construction
 1.     “a top which is       a U-shaped pillow      A pillow form           A top which is
        essentially in the    element similar to     requiring: a semi-      essentially in the
        shape of a            the shape of a         toroidal member         shape of a horseshoe
        horseshoe”            horseshoe at one end   (term #4)               requiring: a semi-
                              of a body pillow                               toroidal member
        -and-                                        having a diameter of    (term #4)
                                                     about 25 to 26
        “the horseshoe-                              inches (term #5)        having a diameter of
        shaped top                                                           about 25 to 26
                                                     terminating in a foot   inches (term #5)
                                                     spaced from the
                                                     straight portion        terminating in a foot
                                                     extending parallel to   spaced from the
                                                     the straight portion    straight portion
                                                     and forming             extending parallel to
                                                     therewith a curved      the straight portion
                                                     opening (term #6)       and forming
                                                                             therewith a curved
                                                                             opening (term #6)


       Although the Court rejects Defendant’s inclusion of the phrase “pillow form” in the

construction of “a top which is essentially in the shape of a horseshoe” and the “horse-shoe



                                            16
shaped top,” the Court otherwise substantially adopts Defendant’s proposed construction

of the horseshoe-shaped top limitation and rejects Plaintiffs’ proposed construction.

       Plaintiffs argue the horseshoe-shaped top “is unmistakably shaped like the letter ‘u’

or ‘u-shaped.’” Pls.’ Brf. at 13. Plaintiffs point to prior art (the Mathews patent, Pls.’ Brf.,

Ex. 5) as intrinsic evidence in support of their proposed construction. Id. at 14. But

Plaintiffs ignore the prosecution history which demonstrates additional limitations further

defining the horseshoe-shaped top. In this respect, the following statement by Plaintiffs is

noteworthy: “[T]he prosecution history shows that Applicant did not change the meaning

of horseshoe-shaped top, but rather, added separate claim limitations that each

subsequently limit the type of horseshoe-shaped top claimed.” Id. Indeed, Plaintiffs appear

to concede their position is unsupported. See id. at 14-15 (“In the end, this separation will

not matter to the ultimate infringement analysis because a finding of infringement requires

that each and every element (or limitation) set forth in the claim as a whole must be found

in the accused product.”) (emphasis added).8

       The Court agrees with Defendants that the “horseshoe-shaped top” must be

construed to include the additional claim limitations defining it. The Court bases its

decision on the prosecution history. “The purpose of consulting the prosecution history in

construing a claim is to ‘exclude any interpretation that was disclaimed during

prosecution.’” Chimie, 402 F.3d at 1384 (quoting ZMI Corp. v. Cardiac Resuscitator

Corp., 844 F.2d 1576, 1580 (Fed. Cir. 1988)).


8
  Moreover, Plaintiff’s proposed “u-shaped” construction adds nothing to the meaning of the
horseshoe-shaped top.
                                              17
       As set forth above, Plaintiffs’ amendments to Claim 1 of the Patent were made based

on rejections of the body pillow in light of the Jacobson and Shaffner prior art. Plaintiffs

distinguished the body pillow by adding limitations. Thus, the Court adopts Defendant’s

proposed construction which stays true to the claim language.

              2.        “a bottom which is essentially in the shape of a J” – and – “the J-
                        shaped bottom”

 No.    Claim Term             Plaintiffs’           Defendant’s           Court’s
                               Proposed              Proposed              Construction
                               Construction          Construction
 2.     “a bottom which is     a J-shaped pillow     a pillow form         a J-shaped bottom
        essentially in the     element at one end    requiring being       having a larger
        shape of a J”          of a body pillow      connected away        curvature than the
                                                     from the straight     center portion of
        – and –                                      portion defining a    the horseshoe-
                                                     larger curved         shaped top
        “the J-shaped                                opening (or larger
        bottom”                                      curvature) than the
                                                     horseshoe-shaped
                                                     top’s curved
                                                     opening.


       Plaintiffs argue the specification clearly shows that the lower end of the body pillow

is J-shaped and that “[p]ersons of ordinary skill in the art of the ‘164 patent commonly

refer to pillow shapes in terms of letters of the alphabet.” Pls.’ Brf. at 21. Plaintiffs further

argue that “[t]here is no language in the specification that clearly set[s] forth the definition

of a ‘J-shaped bottom’ to unambiguously express an intent by Mrs. Leach to define ‘J-

shaped’ bottom as anything other than its plain and ordinary meaning.” Pls.’ Resp. at 29.

       Defendant argues the letter J “conceivably encompasses a large degree of variation”

and, therefore, the Court must look to the function of the J-shaped end as recited in the

specification, i.e., to accommodate a lower end of the person. Def.’s Brf. at 32. In this
                                               18
regard, Defendant argues the J-shaped bottom “is a term of degree functioning to

accommodate different portions of the user’s legs from her ankles to her thighs . . . .” Id.

at 33; see also Def.’s Resp. at 23 (“[T]he J-shaped bottom is repositionable to

accommodate different portions of the user’s lower end from her thighs (FIG. 7) to her

ankles (FIG. 8).”).

       The specification provides that “the J-shaped portion is wider in the horizontal

direction than the height.” 5:19-21. Additionally, the specification states that the “center

portion of the horseshoe-shaped portion” has an opening that is “fairly small and tight as

contrasted with the larger opening or curvature where the straight section curves into the

J-shaped portion.” Id., 25-29 (emphasis added).

       The Court finds the proper construction of this claim term is “a J-shaped bottom

having a larger curvature than the center portion of the horseshoe-shaped top.” Such a

construction stays true to the plain language of Claim 1 while addressing the repositioning

component of the body pillow. The specification makes clear that the J-shaped bottom has

a larger opening or curvature than the horseshoe-shaped top.

              3.      “a substantially cylindrical straight portion”

 No.    Claim Terms            Plaintiffs’             Defendant’s            Court’s
                               Proposed                Proposed               Construction
                               Construction            Construction
 3.     “a substantially       a pillow element        a pillow form          a straight and
        cylindrical straight   that is straight and    requiring a straight   nearly circular
        portion”               has nearly a circular   and nearly circular    cross-section
                               cross-section           cross-section




                                               19
       The parties’ only dispute is whether “pillow element” or “pillow form” should be

used. For the reasons set forth above, the Court finds neither phrase is appropriate but

rather superfluous. The Court, therefore, adopts the undisputed portion of the parties’

proposed constructions and finds “a substantially cylindrical straight portion” means “a

straight and nearly circular cross-section.”

              4.     “a semi-toroidal member”

 No.    Claim Term           Plaintiffs’            Defendant’s         Court’s
                             Proposed               Proposed            Construction
                             Construction           Construction
 4.     “a semi-toroidal     a pillow element       a pillow form       a portion of the
        member”              that is a portion of   requiring a half-   horseshoe-shaped
                             [the horse-shoe        doughnut shape,     top resembling
                             shaped top] roughly    meaning half of a   one-half of a
                             resembling one-half    ring-shape having   doughnut shape
                             of a doughnut shape    concentric inner
                                                    and outer semi-
                                                    circular arcs


       The parties do not dispute that the “semi-toroidal” limitation was defined during

prosecution to mean “half-doughnut shape.” Defendant argues its proposed construction

is necessary to “cur[e] the foreseeable deficiency that doughnuts come in different shapes

and sizes” and that “both the PTO and the Plaintiff[s] meant the ordinary, round, type of

doughnut with a hole in the middle.” Def.’s Brf. at 24.

       To support its argument, Defendant compares Figure 6 which it argues “clearly

depicts the semi-toroidal member limitation of claim 1” with Figure 9 which Defendant

argues does not establish the semi-toroidal limitation “because it establishes the top of the

curved opening with a straight-line segment instead of a semi-circular arc.” Def.’s Resp.

at 12-13. Figures 6 and 9 are set forth below:
                                               20
       Plaintiffs contend Defendant’s addition of the phrase “meaning half of a ring-shape

having concentric inner and outer semi-circular arcs” would confuse, not clarify the

meaning of Claim 1 and that a POSITA would not interpret this language in Claim 1 as

requiring any “mathematical certainty.” Pls.’ Brf. at 31.

       Having considered the parties’ arguments, the Court finds Plaintiffs’ construction is

proper and rejects Defendant’s construction as it would add a precision requirement not

present in the ‘164 Patent or its specification and contrary to the manner in which a

POSITA would interpret this claim language. Essentially Defendant asks the Court to read

a requirement into the ‘164 Patent based upon the preferred embodiments which the Court

will not do. See Phillips, 415 F.3d at 1322 (discussing danger of reading limitations from

the specification into the claim and explaining that “[i]t may become clear upon reading

the specification in light of [the purposes of the specification to teach how to make and use

the invention] whether the patentee is setting out specific examples of the invention . . . or

intends for the claims and embodiments in the specification to be strictly coextensive.”).




                                             21
              5.      “having a diameter of about 26 to 26 inches”

 No.    Claim Term             Plaintiffs’           Defendant’s            Court’s
                               Proposed              Proposed               Construction
                               Construction          Construction
 5.     PLAINTIFFS: “[a        [a semi toroidal      a pillow form          [a semi-toroidal
        semi-toroidal          member] having a      requiring a semi-      member] having a
        member] having a       diameter measured     toroidal diameter in   diameter measured
        diameter of about      between the outside   the range of 25.0 to   between the outside
        25 to 26 inches”       edges of the one      26.0 inches.           edges of the one-
                               half doughnut                                half doughnut
        DEFENDANT:             shape at its widest   Alternative:           shape at its widest
        “[the horseshoe-       point, which                                 point, which
        shaped top             diameter is in the    a pillow form          diameter is in the
        constituting a semi-   range of              requiring a semi-      range of
        toroidal member]       approximately 25 to   toroidal diameter of   approximately 25 to
        having a diameter      approximately 26      25 to 26 inches        26 inches
        of about 25 to 26      inches                within zero decimal
        inches”                                      place rounding,
                                                     meaning within a
                                                     range of 24.51
                                                     inches to 26.49
                                                     inches


       With respect to this term, Plaintiffs state, “the parties could not even agree as to the

claim term that needs to be defined, let alone what the resulting definition should be” but

that “at the end of the analysis both parties really only seek the construction in the context

of Claim 1 of ‘having a diameter of about 25 to 26 inches.’” Pls.’ Brf. at 32. The Court

agrees and admonishes the parties for the added confusion the manner of their presentation

of the issue presents.

       Plaintiffs argue the diameter at issue is that of the semi-toroidal member of the

horseshoe-shaped top. Plaintiff proposes that the diameter should be measured “between

the outside edges of the one half doughnut shape at its widest point.” Pls.’ Brf. at 35.



                                              22
       Defendant argues because “[t]here is no justification for the function of [the]

diameter [of the semi-toroidal member of the horseshoe-shaped top], there is justification

to strictly construe this term to mean ’25.0 to 26.0 inches.’” Def.’s Brf. at 30. Defendant

cites no authority in support or explain why a strict construction is warranted. Instead,

Defendant then points to the prosecution history and the PTO’s interpretation of “about 25

to 26 inches” as meaning “between 25-26 inches.” Id. at 31; see also PH at 65. Defendant

argues that Plaintiffs did not traverse the rejection and challenge the PTO’s interpretation

and, therefore, disclaimed any interpretation other than the PTO’s. Id. But as Plaintiffs

demonstrate, in a telephone interview with the PTO reference was made to the “about 25

to 26 inches,” see PH at 71, and no other evidence exists to demonstrate a clear disavowal

of scope during the prosecution history.

       Defendant impermissibly attempts to read out of Claim 1 the word “about” 25 to 26

inches and replace it with the word “between.” The Court finds neither the specification

nor the prosecution history supports Defendant’s proposed construction.           See, e.g.,

Cohesive Tech., Inc. v. Waters Corp., 543 F.3d 1351, 1370 (Fed. Cir. 2008) (“The claim

term ‘about’ cannot be eliminated by the prosecution history, unless [the patentee] made a

clear and unmistakable disavowal of scope during prosecution.” (internal quotation marks

and citation omitted)). Moreover, contrary to Defendant’s proposed construction, use of

the term “about” “avoids a strict numerical boundary to the specified parameter.” Central

Admixture Pharm. Servs., Inc. v. Advanced Cardiac Solutions, P.C., 482 F.3d 1347, 1355

(Fed. Cir. 2007) (internal quotation marks and citation omitted). Finally, Defendant does

not contest Plaintiffs’ argument that measurement of the diameter should be made

                                            23
“between the outside edges of the one half doughnut shape at its widest point.” Thus the

Court adopts Plaintiffs’ proposed construction.

              6.     terminating in a foot spaced from the straight portion extending
                     parallel to the straight portion and forming therewith a curved
                     opening

 No.    Claim Term           Plaintiffs’            Defendant’s             Court’s
                             Proposed               Proposed                Construction
                             Construction           Construction
 6.     PLAINTIFFS:          [the horseshoe-        A pillow form           The semi-toroidal
        “[the horseshoe-     shaped top             requiring:              member:
        shaped top           constituting a semi-
        constituting a semi- toroidal member] . .   a). the semi-toroidal   a). terminating in a
        toroidal member] . . . and terminating in   member                  foot spaced from
        . and terminating in an end piece that      terminating in a        the straight portion
        a foot spaced from   lies apart but         foot spaced from        and extending from
        the straight portion parallel to the        the straight portion    the semi-toroidal
        extending parallel   substantially          and extending from      member parallel to
        to the straight      cylindrical straight   the semi-toroidal       the straight portion
        portion and forming portion of a body       member parallel to,     and
        therewith a curved   pillow creating a      meaning
        opening”             curved opening         equidistantly from,     b). the semi-
                             defined by the         the straight portion;   toroidal member
        DEFENDANT:           substantially          and                     and the foot
        [the horseshoe-      cylindrical straight                           defining a curved
        shaped top           portion, the pillow    b). the semi-           opening with the
        constituting a semi- element roughly        toroidal member         straight portion that
        toroidal member] . . resembling one-half    and the foot            is fairly small and
        . terminating in a   of a doughnut          defining a curved       tight as contrasted
        foot spaced from     shape, and the end     opening with the        with the J-shaped
        the straight portion piece extending        straight portion that   bottom’s curved
        extending parallel   from the pillow        is fairly small and     opening (or
        to the straight      element roughly        tight as contrasted     curvature).
        portion and forming resembling one-half     with the J-shaped
        therewith a curved   of a doughnut shape    end’s curved
        opening                                     opening (or
                                                    curvature).


       The parties again fail to agree upon the claim term to be construed. The parties

address the limitations within disputed term 6 separately as follows.


                                             24
                     a.     “terminating in a foot” limitation

       The initial point of contention is whether the “terminating in a foot” limitation refers

to “the horseshoe-shaped top” or “a semi toroidal member.” Plaintiffs argue the limitation

modifies the “horseshoe-shaped top” limitation. Plaintiffs contend this construction is

required due to use of the word “and” as follows: “the horseshoe-shaped top constituting

a semi-toroidal member having a diameter of about 25 to 26 inches and terminating in a

foot spaced from the straight portion extending parallel to the straight portion and forming

therewith a curved opening.” Pls.’ Brf. at 36 (citing ‘164 Patent, 6:13-17).

       Defendant, conversely, argues the limitation modifies a semi-toroidal member.

Defendant points to the prosecution history. According to Defendant, when explaining the

first amendment to the Examiner, Plaintiffs placed quotation marks “around everything

that the horseshoe-shaped top constitutes” as follows:

       Claim 1 has been further amended to indicate . . . the horseshoe-shaped top
       is further defined as constituting “a semi-toroidal member having a diameter
       of about 25 to 26 inches and terminating in a foot spaced from the straight
       portion and forming therewith a curved opening” . . . .

Def.’s Brf. at 26 (citing PH at Leachco 460). Defendant argues had Plaintiffs intended to

modify something other than a semi-toroidal member, “Plaintiffs would have placed the

ending quotation marks after the inches term instead of after the opening term in its

explanation of its first amendment.” Id.

       Plaintiffs point to additional language in the prosecution history – a second

statement by Plaintiffs that follows the statement cited by Defendant and provides:

       Claim 1 has now been amended to recite that the horseshoe-shaped top
       constitutes “a semi-toroidal member having a diameter of about 25 to 26

                                             25
       inches and terminating in a foot spaced from the straight portion and forming
       therewith a curved opening.” The foregoing definition of the horseshoe-
       shaped portion clearly defines the present invention over any possible
       interpretation of Jacobson.

Pls.’ Resp. at 25 (citing PH, Leachco at 461). Although the quotation marks remain in the

same position, Plaintiffs rely on the sentence which follows the quotations, as bolded and

underlined above.

       The Court agrees with Defendant’s construction. The prosecution history reflects

that the “terminating in a foot limitation” modifies the “a semi-toroidal member” limitation.

The prosecution history clarifies the otherwise ambiguous claim language.

                     b.     extending parallel to the straight portion limitation

       The parties further dispute the meaning of the limitation “extending parallel to the

straight portion.” As discussed above, this was a second-added limitation made during the

prosecution of the ‘164 Patent.

       Plaintiffs would have the Court substitute the word “extending” as used in Claim 1

and replace it with the word “lies.” Also, Plaintiffs would have the Court substitute the

word “foot” for the phrase “end piece.” Thus, Plaintiffs argue the limitation should be

construed as follows:

       [the horseshoe-shaped top constituting a semi-toroidal member] . . . and
       terminating in an end piece that lies apart but parallel to the substantially
       cylindrical straight portion of a body pillow

Pls.’ Brf. at 35.




                                             26
       Defendant argues this limitation should be construed as follows:

       the semi-toroidal member terminating in a foot spaced from the straight
       portion and extending from the semi-toroidal member parallel to, meaning
       equidistantly from, the straight portion

Def.’s Brf. at 28.   Defendant relies upon extrinsic evidence, and points to a dictionary

definition of “parallel,” in support of its proposed construction. See id. at 28 and Ex. 12.

Defendant further relies upon intrinsic evidence and, specifically, Figure 6 of the ‘164

Patent to demonstrate that the foot “extends in a direction that remains equally distanced

from, equidistantly to, the straight portion.” Id.; see also id. at 27 (annotated version of

Figure 6).

       Plaintiffs argue that Defendant impermissibly tries to narrow the claim through

reliance upon extrinsic evidence. Fundamentally, Plaintiffs contend the Defendant’s

proposed construction is “too mathematically rigorous for the context of the ‘164 Patent,

especially for a POSITA working with sewn soft goods.” Pls.’ Resp. at 22.

       Plaintiffs point to the claim language which does not recite that the foot “is parallel”

nor does it recite that “the inner edge of the foot be parallel to the inner edge of the straight

portion” as Defendant’s construction would require. Pls.’ Resp. at 22. Instead, Plaintiffs

argue that the claim language requires only that the foot “extend[] parallel to the straight

portion.” Id.

       Having reviewed the parties’ arguments, the Court finds the “extending parallel to

the straight portion” limitation should be construed as follows: “the semi-toroidal member

terminating in a foot spaced from the straight portion and extending from the semi-toroidal


                                               27
member parallel to the straight portion.” Plaintiff’s construction is rejected because it

attempts to incorporate multiple additional undefined terms: “end piece,” “pillow element”

and “lies apart.” And, Defendant’s additional claim language, “parallel to, meaning

equidistantly from,” narrows the claim in a manner inconsistent with the specification.

                      c. “curved opening”

       Finally, the parties dispute how the “curved opening” limitation should be

construed. Both parties point to the prosecution history which addresses the second

amendment over prior art and the intended purpose served by the curved opening.

       In distinguishing the Shaffner prior art, Plaintiffs argued that Shaffner Figure 5 did

not disclose a foot, and in particular, a “foot spaced from the straight portion and forming

therewith a curved opening.” See PH, Leachco at 475. Plaintiffs further argued the second

amendment was not “a mere change in dimensions” but would prevent the lady depicted

in FIGS. 7 and 8 from “slipping off the pillow.” See PH at Leachco 487 (“It is again

respectfully submitted that if the lady in these figures, particularly Figure 7, were to attempt

to employ the pillow of Shaffner, Figure 5, she would slide off the pillow; however, the

foot which extends further downwardly from that shown in Figure 5 of Shaffner, and which

extends in spaced parallel relation with the straight portion 14 to form a curved opening

44, prevents the lady from slipping off the pillow.”).

       Defendant argues this prosecution history shows Plaintiffs disclaimed any

interpretation of the curved opening other than what is formed when the foot extends

parallel to the straight portion. Thus, Defendant proposes the curved opening limitation be

construed as follows:

                                              28
       the semi-toroidal member and the foot defining a curved opening with the
       straight portion that is fairly small and tight as contrasted with the J-
       shaped end’s curved opening (or curvature)

Def.’s Brf. at 29. Defendant seeks to insert the language from the specification that

describes the “center portion of the horseshoe-shaped portion” as having an opening that

is “fairly small and tight” as contrasted to the “larger opening or curvature where the

straight section 14 curves into the J-shaped portion 12.” See “164 Patent 5: 24-28.

       Plaintiffs challenge Defendant’s construction pointing to settled law that claims

must be read in light of the specification, but limitations from the specification may not be

read into the claims. See Phillips, 415 F.3d at 1323; Comark Commc’ns. v. Harris Corp.,

156 F.3d 1182, 1186 (Fed. Cir. 1998). Defendant counters that this settled law is “in perfect

harmony” with another well-settled principle of claim construction, i.e., that the

specification is highly relevant in the claim construction analysis. Def.’s Resp. at 15 (citing

Howmedica, 822 F.3d at 1321 (additional citations omitted)).

       In Howmedica, the court relied on the written description to construe “relative

location terms” where the plain and ordinary meaning of the terms were inadequate to

resolve the parties’ dispute and the meaning of the terms were not facially clear such that

a skilled artisan would naturally look to the written description for a full understanding of

the claims. Id. at 1321-22. The court reiterated the “fine line between reading claims in

light of the written description, and importing limitations from the written description” but

deemed it proper, under the circumstances of the case, to construe the unclear claim terms

in light of the written description. Id. at 1322 (emphasis in original).



                                              29
       Having considered the parties’ arguments, the Court finds the proper construction

of the curved opening language must consider the prosecution history and specification

with respect to the intended function of the horseshoe-shaped top, i.e., to accommodate an

upper end of a person and prevent the person from falling off the pillow. Resort to the

specification is necessary to determine how the horseshoe-shaped top does this. The

specification demonstrates the comparatively smaller opening of the horseshoe-shaped top

achieves this function. Thus, the Court concludes the claim construction proposed by

Defendant is the proper construction.

              7.      “the cross-sectional diameter of the body pillow”

 No.    Claim Term             Plaintiffs’            Defendant’s        Court’s
                               Proposed               Proposed           Construction
                               Construction           Construction
 7.     “the cross-sectional   diameter at any        indefinite         the diameter at any
        diameter of the        point along the                           point along the
        body pillow”           length of a body                          length of a body
                               pillow when                               pillow when
                               bisected by a plane                       bisected by a plane
                               perpendicular to the                      perpendicular to the
                               axis of the nearly                        axis of the nearly
                               cylindrical shape                         cylindrical shape


       Defendant argues this claim term is indefinite because it lacks a proper antecedent

basis not cured by the specification because it describes several different cross-sectional

diameters. First, Defendant points to reference in the specification to the straight section

of the body pillow as “nearly cylindrical.” See 5:12-14 (“With respect to the straight

section 14, which as indicated heretofore, is nearly cylindrical; actually, the top of section

14 will be slightly closer to the bottom than the side to side dimension.”). Second,

Defendant points to the “ends of the pillow”, i.e., the top and the bottom portions as having
                                               30
“even more different cross sectional diameters.” Def.’s Brf. at 75 (citing 5:17-23) (“With

the desired of [sic] degree of firmness for the pillow 8, the horseshoe-shaped portion 10

will be somewhat flatter, with the top portion thereof being separated from the bottom

portion thereof less than in the section 14 . . . . The same considerations hold true for the

J-shaped portion 12 . . . .”).

       Plaintiffs conversely argue that the abstract, specification and prosecution history

support their proposed construction and that a POSITA would understand the meaning of

the term as proposed by Plaintiffs. The abstract provides as follows:

       A body pillow having an upper end which is essentially in the shape of a
       horseshoe and a lower end which is essentially in the shape of a J, a straight
       portion connecting the horseshoe-shaped top with the J-shaped bottom, the
       cross-sectional diameter of the body pillow being between 7 and 12 inches.

See ‘641 Patent, Abstract (emphasis added). Plaintiffs also point to the following language

in the Summary of the Invention:

       A support pillow having a horseshoe-shaped top and a J-shaped bottom
       connected together by a straight section. Preferably, the diameter of the
       straight section (this diameter applies to the horseshoe portion and the J-
       shaped portion as well) is preferably about 8 inches but can be between 6
       and 12 inches.

See ‘164 Patent, 2:5-11 (emphasis added). Plaintiffs further argue that with respect to the

remainder of their proposed construction, a POSITA “would know that cylinders have

circular cross-sections and that circles have diameters.” Pls.’ Brf. at 25.

       Finally, Plaintiffs point to the prosecution history and argue, the Examiner rejected

aspects of Claim 1 as indefinite but did not reject “cross-sectional diameter” as indefinite.

Plaintiffs reference the PTO’s notes rejecting the claims as obvious over the Jacobson


                                             31
design patent in view of the Kelly patent and stating that the cross-sectional diameter of 7-

12 inches would have been “an obvious matter of design choice.” Id. at 26 (citing PH at

Leachco 453). Plaintiffs claim this statement demonstrates the PTO understood “cross-

sectional diameter” to be well within the common understanding of a POSITA. Id.

       Both parties also point to the proposed constructions of the claim term “a

substantially cylindrical straight portion” as being contradictory to the positions taken with

respect to construction of the claim term “the cross sectional diameter.” Defendant argues

Plaintiffs advocate for a “nearly circular cross section” for the “substantially cylindrical

straight portion” limitation but then argue for that non-circular cross section to have “only

one diameter where the skilled artisan knows it has at least a major and a minor diameter.”

Def.’s Resp. at 24-25. And Plaintiffs argue that Defendant concedes a POSITA would

understand the meaning of “substantially cylindrical straight portion” but then

inconsistently argues that same POSITA would not understand the meaning of “cross-

sectional diameter of the body pillow.” Pls.’ Resp. at 30.

       A claim term is indefinite if it fails, “viewed in light of the specification and

prosecution history, [to] inform those skilled in the art about the scope of the invention

with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 910

(2014). “An accused infringer must [ ] demonstrate by clear and convincing evidence” that

a claim term is indefinite. Haemonetics Corp. v. Baxter Healthcare Corp., 607 F.3d 776,

783 (Fed. Cir. 2010) (citing Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244,

1249-50 (Fed. Cir. 2008)). The key question is whether the intrinsic evidence provides “a

general guideline and examples sufficient to enable a person of ordinary skill in the art to

                                             32
determine [the scope of the claims].” Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325,

1335 (Fed. Cir. 2010). “[T]he lack of an antecedent basis does not render a claim indefinite

as long as the claim apprises one of ordinary skill in the art of its scope, and therefore,

serves the notice function required by [35 U.S.C. § 112 ¶2].” In re Downing, 754 F. App’x

988, 996 (Fed. Cir. 2018) (internal quotation marks and citation omitted). “Thus, a claim

term that lacks an antecedent basis may, but does not necessarily, render a claim

indefinite.” Id.

       The Court finds that Defendant has not presented clear and convincing evidence that

a POSITA would not understand the meaning of the term “the cross-sectional diameter of

the body pillow.” When read in context of the specification and prosecution history, the

term “cross-sectional diameter of the body pillow” would sufficiently inform a POSITA of

the scope of the invention. The Court, therefore, adopts Plaintiffs’ proposed construction.

              8.     Constituting

 No.    Claim Term            Plaintiffs’          Defendant’s           Court’s
                              Proposed             Proposed              Construction
                              Construction         Construction
 8.     “constituting”        including            establishing          establishing


       Where a patent uses a transitional phrase or word, like constituting, the court must

look to the specification to determine whether open or closed language is intended. Lampi

Corp. v. Am. Power Prods., Inc., 228 F.3d 1365, 1376 (Fed. Cir. 2000). Both parties point

to the same intrinsic evidence, use of the phrase “actually constitutes” in the specification.

See id., 5:22-25. In full context, the sentence in which this phrase appears reads: “[t]he

upper portion of the horseshoe-shaped portion actually constitutes a semi-toroidal member

                                             33
having a diameter of about 25 to 26 inches. Id. (emphasis added). The specification

continues with the following description:

       With respect to the center portion of the horseshoe-shaped portion between
       the lower foot 15 thereof, the opening is fairly small and tight as contrasted
       with the larger opening or curvature where the straight section curves into
       the J-shaped portion. A [sic] best shown in Fig. 6, the foot 15 extends parallel
       to the straight portion 14 and forms therewith the curved opening 44.

Id., 5:25-31.

       Defendant argues the “upper portion” of the horse-shoe shaped top does not include

the foot 15. Thus, to construe “constituting” to mean “including” would be overly broad

and change the meaning of the specification.9

       Plaintiffs argue, conversely, that the term “constituting” simply further defines the

horse-shoe shaped top.       Adopting Plaintiffs’ meaning of the word “constituting” as

“including,” the horse-shoe shaped top has at least “a semi-toroidal member, a foot, a

curved opening, and potentially more.” Pls.’ Brf. at 27.

       The Court finds the language of the patent supports Defendant’s construction. The

patent states that the upper portion of the horseshoe-shaped portion actually constitutes a

semi-toroidal member. This language is not open-ended as Plaintiffs argue.




9
  Defendant also cites to extrinsic evidence, i.e., the dictionary definition of “constituting”, as
meaning “establishing. See Def.’s Brf., Ex. 16. But that same dictionary definition also indicates
“constituting” means “composing”, a term synonymous with Plaintiffs’ advocated construction of
“including.” Id.
                                                34
V.    Conclusion

      For the reasons stated, the Court finds the disputed terms of Claim 1 of the ‘164

Patent should be construed as set forth herein. The parties are reminded to abide by the

scheduling deadlines set forth in the Revised Agreed Scheduling Order [Doc. No. 135].

      IT IS SO ORDERED this 12th day of June, 2019.




                                          35
